DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:
Claim 19 Line 3: the Examiner recommends amending “the flight control linkage” to --the aircraft flight control linkage-- to be consistent with the recitation of Claim 11 Line 3.
Claim 21 Lines 1: The recitation “pate” appears to be a typo and should be amended to --plate--. 
Claim 21 Line 3: The recitation “seconded” appears to be a typo and should be amended to --second--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DeMiranda Cará et al. (US 2016/0229521) in view of Goodson et al. (US 4,607,159).
Regarding Claim 1, DeMiranda discloses a flight control stick support (see Fig. 1A, showing a flight control stick coupled to an interior of an aircraft in a side-stick configuration, and accordingly there is a flight control stick support making the coupling), comprising:
A flight control stick (1) disposed in an aircraft (see Fig. 1A) and coupled to an aircraft flight control linkage (see [0021], disclosing that such a “joystick” can be used in a fly by wire system to use digital signal linkages to control remote actuators to change the positions of ailerons or other flight control surfaces, and accordingly the flight control stick is coupled electronically to the aircraft flight control linkages).
DeMiranda does not disclose the particulars of the flight control stick support, leading one having ordinary skill in the art before the effective filing date of the claimed invention to search for an acceptable solution. Goodson, which is in the same field of electrical signal joysticks (see DeMiranda [0021] disclosing a fly by wire setup; see Goodson Abstract), teaches a control stick having a spherical bearing (34) coupled to a control stick (16).
A first plate (39) having a first hole (40) configured to receive a top portion of the spherical bearing (see Fig. 3).
A second plate (12) having a second hole (36) configured to receive a bottom portion of the spherical bearing (see Fig. 3).
A solid spacer (43) (Note: Merriam Webster as being “possessing or characterized by the properties of a solid: neither gaseous nor liquid”; see Col. 34 Lines 17, disclosing that the spacer is 
A clamping device (see Fig. 3, showing that the first and second plates and any one of the fasteners 41 creating a clamping device, using the rubber gasket as a friction force increasing element for the clamp) configured to move a second end of the first plate relative to a second end of the second plate (see Fig. 3, showing the second end is associated with the remaining bolt that is located at a central portion of the second end and where the second end is closest to element 14, where the vertical distance between the two plates can be varied by tightening or loosening the one bolts since the rubber gasket would be compressible; the Examiner notes that each individual bolt can act as part of a separate clamping device to clamp three different quadrants of the bearing, and that the remaining two bolts are not considered to be part of that individual clamping mechanism) to apply a variable force against the spherical bearing (see Col. 4 Lines 15-20, disclosing that the bolts can be used to adjust the friction between the spherical joint and the two plates based on the tension of the bolts). 
A cyclic stop (36) (see Fig. 3, showing that the second hole acts as a stop) coupled to the second plate (see Fig. 3).
A bump stop (31)(see Fig. 3, showing that the bottom portion 31 of the control stick acts as a bump stop) coupled to the spherical bearing and the lever (see Fig. 3, showing that the spherical stop is coupled to a lever 45 and the spherical bearing), wherein the cyclic stop and the bump stop are 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flight control stick support disclosed in DeMiranda with the variable friction clamping device taught in Goodson to allow for a variation in the amount of force required to move the flight control stick based on the individual preferences of an operator (see Goodson Col. 4 Lines 15-20), for example by increasing friction to provide more accurate control or reducing friction to provide a faster response time.
Regarding Claim 12, the Combination further suggests the flight control stick support of claim 11, wherein the first hole further comprises a first inner surface (see Goodson Fig. 3), and the second hole comprises a second inner surface (see Goodson Fig. 3), wherein the variable force against the spherical bearing is applied by mechanical interaction between the first and second inner surfaces and a surface of the spherical bearing (see Goodson Fig. 3, showing that the inner surfaces both contact the spherical bearing and that clamping of the two plates will result in a change in force exerted on the spherical bearing by the inner surfaces; see also Goodson Col. 4 Lines 15-20).
Regarding Claim 13, the Combination further suggests the flight control stick support of claim 11, wherein the clamping device is configured to apply a variable amount of stiffness to the flight control stick (see Goodson Col. 1 Lines 15-20, disclosing that the rubber gasket is disposed between the first and seconds plates and that bolts are used to compress the rubber gasket between the two plates, and accordingly the amount of clamping provided by the bolts will result in a variation of vertical distance between the two plates which directly contact the spherical bearing).
Regarding Claim 16, the Combination further suggests the flight control stick support of claim 11, wherein the clamping device comprises at least one of a mechanical clamp, an electronic motor, and 
Regarding Claim 17, the Combination further suggests the flight control stick support of claim 11, wherein the first plate and the second plate are configured to remain in a generally parallel relationship as they move relative to each other (see Goodson Fig. 3).
Regarding Claim 18, the Combination further suggests the flight control stick support of claim 11, wherein the first end of the first plate and the first end of the second plate secured to the spacer using at least one bolt (see Goodson Fig. 3, showing that the first plate and the second plate at the first end, which is opposite to element 14, has two bolts 42 that secure the plates to the spacer).
Regarding Claim 19, the Combination further discloses the flight control stick support of claim 11, wherein a lever (see Goodson 31) is coupled to the spherical bearing at a position opposite to the stick (see Goodson Fig. 3, showing that the lever is on the opposite vertical side of the spherical bearing), the lever configured to be coupled to the aircraft flight control linkage (see Goodson Fig. 2, showing that phototransistors detect movement of the lever to provide output signals; see also Goodson Col. 7 Lines 46-51; see DeMiranda [0021] disclosing that the aircraft flight control linkages can be controlled using fly by wire, and accordingly the output signals provided by the joystick in Goodson would be linked to the aircraft flight control linkages of DeMiranda).
Regarding Claim 21, the Combination further suggests the flight control stick support of claim 11, wherein one of the first pate and the second plate is attached to a floor or deck of a cockpit of the aircraft (see DeMiranda Fig. 1A, showing that the bottom of the flight control stick as the figure is oriented is directed attached to the cockpit of the aircraft, and as such, referring to Fig. 3 of Goodson, the second plate 12 would be then directly attached to the cockpit), and the clamping device is configured to pull the second end of the other of the first plate and second plate to move the second end of the first plate relative to the second end of the second plate to apply the variable force against .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeMiranda Cará et al. (US 2016/0229521) in view of Goodson et al. (US 4,607,159) and Sassmannshausen (US 5,803,642).
Regarding Claim 14, the Combination further suggests the flight control stick support of claim 11, wherein the clamping device comprises: a screw portion (see Goodson 42) configured to engage a threated portion (see Goodson 18), wherein the screw is positioned to apply a force against the first plate and the threaded portion is positioned to apply a force against the second plate (see Goodson Fig. 3, Examiner notes that both the bolt and the threated portion work together to create a clamping force and accordingly the bolt and the threaded portion both apply a force against the first plate and the second plate), and wherein turning the knob portion in a first direction reduces a distance between the first plate and the second plate (see Goodson Fig. 3, since the clamping mechanism is in the form of a threaded bolt and a threaded plate, rotation in a first direction increases the distance between the two plates and rotation in the opposite direction reduces the distance between the two plates).
The Combination does not disclose that the clamping mechanism is in the form of a knob portion and a bolt portion, however Examiner notes that the knob portion and the bolt portion are the equivalent of a clamping mechanism using a screw and nut mechanism. Further, Sassmannshausen teaches a clamping mechanism used in a spherical bearing (20) having two plates (2, 3) that are clamped using a bolt (10) and a knob (27) mechanism to vary the friction of the spherical bearing (see Fig. 1, showing the varying the amount of clamping will result in an increase or decrease in the clamping force 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flight control stick support disclosed in DeMiranda with the knob controlled friction variation taught in Sassmannshausen to provide a simplified way of adjusting the resistance of the flight control stick support that can be adjusted more easily by an operator controlling an apparatus controlled by the control stick support, and further by requiring no additional tools (e.g. screwdriver or socket) to adjust the amount of clamping.
Regarding Claim 15, the Combination further suggests the flight control stick support of claim 14, wherein turning the knob portion in a second direction opposite the first direction increases the distance between the first plate and the second plate (see Goodson Fig. 3, showing that the clamping mechanism is in the form of a threaded bolt, and accordingly vertical displacement of the clamping direction depends on the rotation of the bolt in a first direction or the second direction; see also Sassmannshausen Fig. 1, showing that the clamping mechanism is in the form of a bolt with a handle, and that accordingly the clamping direction depends on the rotation of the handle being rotated in a first direction or in a second opposite direction).  

 Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
Page 9 Lines 21 – 27: Applicant argues that that the screws adjust tension and therefore do not maintain a fixed distance, and that the distance will vary at all points based on the force exerted on the stick since the plates are only tensioned toward each other and not spaced apart by a solid spacer. This is not persuasive. First, the claims merely require a solid spacer (the Examiner notes rubber is a solid; with solid being defined by Merriam Webster as being “possessing or characterized by the properties of 
Second, there is no temporal component to the claims that requires that the distance between the two plates cannot be varied over time, even when an operator is firmly griping and moving the control stick, or if an operator decides to change the distance through tightening of one of the screws. 
Third, the screws define the maximum distance between the two plates, this means that for the thickness to change in the spacer a downward force would have to be applied to the top plate to result in a compression of the top plate, but the location of the spherical bearing is between the two plates, making it impossible for an operator of the control stick to move the control stick to cause the top plate to move downward. Further, as shown below comparing Applicant’s Invention to Goodson, the structure between the two clamping mechanism and the spherical bearing are substantially identical. This means that if in Goodson exerting a force on the stick were to cause a variation in the distance so as to “not be fixed” the same would be true in Applicants own invention. 

    PNG
    media_image1.png
    562
    1231
    media_image1.png
    Greyscale

Page 10 Lines 6-9: Applicant argues that “tightening of a first of screws 42 will tilt the top plate and narrow the distance on the side of the other two screws nearest the first screw, while widening the distance on the side of these two screws furthest from the first screw, due to the flexible nature of the gasket 43. Thus, the distance at these other two screws is not fixed.” This is not persuasive. Tightening the first screw will not change the distances of the other two screws. The plate may tilt and provide a variable thickness between the two plates, but it will not change the thickness of the spacer at the other two screws, the distance will only be changed at the screw that has been adjusted. Since the spacer is rubber it is highly compressible, the rubber expands and contracts based on individual screws setting the distance between the two plates. The only way for the distances to be changed at those two screws would be for an operator to similarly manipulate those screws.
Page 10 Lines 10-24: Applicant argues that the Examiner is “reading unclaimed, undisclosed features into the present claims.” That “Figure 4B shows the spacer as metal,” and further appears to be arguing that Applicant’s spacer is incompressible (see Applicant’s argument in this section refuting the prior office actions assertion that Applicant’s own spacer would be capable of varying the distance to the two plate). This is not persuasive. First, the drawings do not show that Applicant’s spacer is metal, nor does Applicant’s specification indicate any preferred material for the spacer. Second, the Examiner 
Page 10 Lines 25-28: Applicant appears to argue that not all materials are compressible, and has requested a reference or affidavit from the Examiner. As has been previously asserted, the Examiner notes that the fact that all materials are compressible to some degree is a well-known fact in material science. The Examiner has attached four NPLs that set forth this fact:1
 The “Elsevier” article sets forth on page 574 in the second to last paragraph that “but since all materials are compressible, the singularity is of no practical import.”
 “MVOranizing” sets forth on page 5 under “What happens to water when compressed” that ”[a]ll materials are compressible.”
“Hyperphysics” from GSU sets forth under “Bulk Elastic Properties” that “[a] common statement is that water is an incompressible fluid. This is not strictly true as indicated by its finite bulk modulus, but the amount of compression is very small.” The Examiner notes this means that for a material to be incompressible the bulk modulus would have to be infinite.
“Bulk Modulus” from Wikipedia set forth that the bulk modulus is a measure of how resistant to compression a substance is. A table shows various materials and their respective bulk modulus (such as steel with K=160 GPa, and rubber with K=1.5 to 2 GPa). The Examiner notes for a material to be incompressible the bulk modulus would have to be infinite, and as the table shows, no materials come even reasonable close. Hence, the materials are all compressible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: since the Non-Patent Literature (“NPL”) provided as used to prove facts related to properties of a material, the date of the NPL source irrelevant, even in the NPL is published after Applicant’s effective filing date
        
        See MPEP 2124: Exception to the Rule That the Reference Must be Prior Art [R-10.2019]: IN SOME CIRCUMSTANCES A FACTUAL REFERENCE NEED NOT ANTEDATE THE FILING DATE
        
        In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence "that, as of an application’s filing date, undue experimentation would have been required, In re Corneil, 347 F.2d 563, 568, 145 USPQ 702, 705 (CCPA 1965), or that a parameter absent from the claims was or was not critical, In re Rainer, 305 F.2d 505, 507 n.3, 134 USPQ 343, 345 n.3 (CCPA 1962), or that a statement in the specification was inaccurate, In re Marzocchi, 439 F.2d 220, 223 n.4, 169 USPQ 367, 370 n.4 (CCPA 1971), or that the invention was inoperative or lacked utility, In re Langer, 503 F.2d 1380, 1391, 183 USPQ 288, 297 (CCPA 1974), or that a claim was indefinite, In re Glass, 492 F.2d 1228,1232 n.6, 181 USPQ 31, 34 n.6 (CCPA 1974), or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)." In re Koller, 613 F.2d 819, 824 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original)). See also Amgen Inc. v. Sanofi, 872 F.3d 1367, 1375, 124 USPQ2d 1354, 1359 (Fed. Cir. 2017)(post-effective-filing-date evidence could be relied upon to show that patent failed to disclose a representative number of species of a claimed genus, and to show that patentees may have engaged in undue experimentation as of the effective filing date to enable the full scope of the claims). However, it is impermissible to use a later factual reference showing the state of the art existing after the effective filing date of the application to determine whether the application is enabled or described as required under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Koller, 613 F.2d 819, 823 n. 5, 204 USPQ 702, 706 n.5 (CCPA 1980). Post-effective-filing-date evidence offered to illuminate the post-effective-filing-date state of the art is improper. Amgen, 872 F.3d at 1374, 124 USPQ2d at 1359. References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992).